      Case 1:20-cr-00452-SDG-CCB Document 76 Filed 05/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,

      Plaintiff/                             CIVIL ACTION NO.
                                             1:20-CR-452-SDG-CCB
      V.



ELLIE MELVIN BRETT (I)/

      Defendant.


                                        ORDER

      Counsel for Defendant has advised the Court that Defendant will not be

filing any pretrial motions and that there is no need for a pretrial conference in this


case. There are no pending motions/ and it does not appear that there are any other


pretrial matters to bring before the undersigned. It is therefore ORDERED that

Defendant s case be certified ready for trial.


      IT IS SO ORDERED/ this 18th day of May/ 2021.




                                        CHRISTOPHER C. BL)
                                        UNITED STATES MAGISTRATE JUDGE
